Case 1:19-mc-00032-AB.] Document 5 Filed 03/19/19 Page 1 of 1

AO 458 (Rcv. 06/09) Appeatancc ofCo\mscl

 

UNITED STATES DISTRICT CoURT

for the
Distn`ct of Collmlbia

IN THE MATTER oF THE APPLICATION oF )
WP CoMPANY LLC d/b/a THE )
WASHINGTON Posr FoR ACCESs To ) CaSe NO- 19-m¢-32
CERTAJN SEALED CoURT RECoRDs §

 

APPEARANCE OF COUl\'SEL
To; The clerk ofcoult and all palties ofrecord

I am admitted or otherwise authorized to practice in this comt, and I appear in this case as counsel for:

United States of America

Date: March 19’ 2019 /s/ Adam Jed
A!romey ’s signature

Adam C. Jed jNY R§g# 4978532[
Pn'nted name and ar num

950 Pennsy|vania Ave NW
WashinLon! D.C. 20530
Addrats

ACJ@usdoj.gov

E-mail address

(202)616-0800
Telephone number

 

FAX number

